NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                          No. 21-2754
                                          __________

                       In re: TOWN SPORTS INTERNATIONAL LLC,
                                                 Debtor

                              RAMON MORENO-CUEVAS,
                                                  Appellant
                         ____________________________________

                       On Appeal from the United States District Court
                                  for the District of Delaware
                           (D.C. Civil Action No. 1:21-cv-00458)
                        District Judge: Honorable Maryellen Noreika
                        ____________________________________

                       Submitted Pursuant to Third Circuit LAR 34.1(a)
                                      August 1, 2022

                  Before: MCKEE, SHWARTZ and MATEY, Circuit Judges

                               (Opinion filed: August 31, 2022)
                                        ___________

                                          OPINION *
                                         ___________

PER CURIAM

         Ramon Moreno-Cuevas, who is proceeding pro se, appeals from the District

Court’s order dismissing his bankruptcy appeal as untimely. For the reasons that follow,

we will dismiss the appeal for lack of jurisdiction.


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
          In 2019, Moreno-Cuevas filed an action in the United States District Court for the

District of Connecticut against Town Sports International and related parties (“the

Connecticut action”). While that action was pending, Town Sports International filed

bankruptcy petitions under chapter 11 in the United States Bankruptcy Court for the

District of Delaware. Moreno-Cuevas then filed motions to dismiss the bankruptcy case,

alleging that it impinged on his right to a jury trial in the Connecticut action. Town

Sports International filed an objection to the motions to dismiss, arguing that its chapter

11 petitions were filed in good faith. The Bankruptcy Court denied the motions to

dismiss by order entered January 25, 2021. Moreno-Cuevas filed a notice of appeal on

March 29, 2021.

          Town Sports International moved in the United States District Court for the

District of Delaware to dismiss the appeal on the basis that Moreno-Cuevas’ notice of

appeal was not timely filed. (ECF 10.) The District Court granted the motion to dismiss,

holding that it lacked jurisdiction because Moreno-Cuevas did not file his appeal within

14 days of entry of the Bankruptcy Court’s order, as required under Federal Rule of

Bankruptcy Procedure 8002(a)(1). (ECF 22.) This timely appeal followed. (ECF 29.)

          We have jurisdiction to review the District Court’s orders pursuant to 28 U.S.C.

§ 158(d)(1). See In re Caterbone, 640 F.3d 108, 111 (3d Cir. 2011). We review de novo

whether the District Court properly dismissed Moreno-Cuevas’ appeal as time-barred.

See id.


constitute binding precedent.

                                               2
       The 14-day time period for filing a bankruptcy appeal is mandatory and

jurisdictional, see Caterbone, 640 F.3d at 110, and it is not subject to equitable tolling,

see Bowles v. Russell, 551 U.S. 205, 214 (2007) (indicating that federal courts have “no

authority to create equitable exceptions to jurisdictional requirements”). The 14-day

appeal period in this case expired on Monday, February 8, 2021. Moreno-Cuevas’ notice

of appeal was filed on March 29, 2021, the date that the Bankruptcy Court received it.

See Caterbone, 640 F.3d at 110 (indicating that a notice of appeal is deemed filed when

the court receives it, not when it is mailed). 1 Although Federal Rule of Bankruptcy

Procedure 8002(d) allows a party to seek an extension of the appeal period by filing a

motion showing excusable neglect with the Bankruptcy Court no later than 21 days after

the expiration of the initial 14-day appeal period, Moreno-Cuevas never requested such

an extension.

       For the foregoing reasons, we will dismiss the appeal for lack of jurisdiction. 2 See

Caterbone, 640 F.3d at 111 (stating that “[i]f our independent review yields the

conclusion that the District Court lacked subject matter jurisdiction over an appeal from

the Bankruptcy Court, the appropriate disposition is dismissal of the appeal”)



1
 In the District Court, Moreno-Cuevas offered various theories as to why his notice of
appeal should be considered timely. (ECF 13.) For the reasons provided by the District
Court (ECF 22, at 5-7), we conclude that those theories lack merit.
2
 We deny Moreno-Cuevas’ request to file a supplemental appendix, to provide a
substitute appendix for the one filed by the Appellee, and to expand the record to include
documents filed in the District of Connecticut is granted. (Doc. 45.) The documents that
Moreno-Cuevas asks us to consider are not necessary to the disposition of this appeal.

                                              3